Citation Nr: 0012186	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for chloracne as 
secondary to exposure to Agent Orange.

3.  Entitlement to an increased rating for residuals of a 
right wrist injury, to include carpal tunnel syndrome, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to August 
1975 and from July 1976 until his retirement in July 1979.  
In this regard, the Board notes that a Department of Defense 
form (DD Form 214) of record reflects the latter service from 
March 1976.  However, the National Personnel Records Center 
has verified the latter service from July 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana. 

The veteran was scheduled to appear for a hearing before a 
member of the Board in Washington, DC in April 1999.  The 
veteran failed to report for the scheduled hearing and 
consequently the veteran's claims will be considered on the 
evidence currently of record.

The veteran's claims are the subject of a remand section of 
this decision.


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
post-traumatic stress disorder is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded 38 U.S.C.A. § 5107 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service.  Service records reveal that the veteran 
served in Vietnam, including in counterinsurgency operations.  
The record contains two VA psychiatric examinations 
containing diagnoses of post-traumatic stress disorder.  The 
reports appear to indicate that the veteran has post-
traumatic stress disorder due to the stress of his Vietnam 
experiences.  Since there is medical evidence that the 
veteran has post-traumatic stress disorder due to his service 
in Vietnam, his claim for service connection for post-
traumatic stress disorder is well grounded.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.


REMAND

The September 1996 rating decision additionally denied an 
increased rating for residuals of a right wrist injury.  In a 
statement dated and received in April 1997, the veteran 
expressed disagreement with "all issues" adjudicated by the 
September 1996 rating decision.  To date, neither the veteran 
nor his representative has been provided a statement of the 
case reflecting RO consideration of that issue, as required 
by 38 C.F.R. § 19.26 (1999).  In this regard, the Board notes 
that a November 1997 rating decision increased the evaluation 
for the service-connected right wrist disability to 50 
percent, effective from May 6, 1996, the date of the claim, 
as well as awarded a total rating for compensation purposes 
based on individual unemployability.  Contrary to an 
advisement contained in the RO's 

November 1997 letter, this rating action does not constitute 
a full grant of benefits as to the schedular or 
extraschedular rating assignable for the right wrist 
disability.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The RO issued the veteran a statement of the case concerning 
his claims for service connection for post-traumatic stress 
disorder and for service connection for chloracne due to 
exposure to Agent Orange in February 1998.  The veteran 
submitted a substantive appeal in April 1998 and the 
veteran's appeals were certified to the Board in January 
1999.  Subsequent to the April 1998 statement of the case and 
prior to certification of the veteran's appeals to the Board, 
additional VA medical evidence was associated with the 
veteran's file.  This new medical evidence includes details 
relating to the veteran's skin disability and to post-
traumatic stress disorder.  The record does not reveal that 
the RO considered the new medical evidence with respect to 
the veteran's current claims prior to certification of the 
veteran's appeals to the Board, and the record does not 
reflect the veteran has waived RO consideration of this 
additional evidence.  As such, due process requires that RO 
consideration be accomplished prior to consideration of the 
veteran's appeals by the Board.

As noted above the veteran's claim for post-traumatic stress 
disorder is well grounded and there is a duty to assist the 
veteran with respect to this claim.  The Board further notes 
that the Board has made no determination as to whether the 
veteran's claim for service connection for chloracne due to 
exposure to Agent Orange is well grounded. 

The record does not reflect that the RO has made a finding 
that the veteran engaged in combat activity with the enemy, 
or that a claimed stressor is related to that combat.  (See 
38 C.F.R. § 3.304(f) (1999)).  Moreover, no attempt has been 
made to obtain verification of the veteran's claimed Vietnam 
stressors.  Since the veteran's claim for service connection 
for post-traumatic stress disorder is well grounded, 

there is a duty to assist the veteran and an attempt must be 
made, or a finding made relative to combat activity, to 
verify the veteran's claimed stressors prior to review of the 
veteran's claim.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should write to the veteran and 
ask whether he has any more evidence that 
he wishes to submit in support of his 
claims, to include entitlement to an 
increased rating for a right wrist 
disability.  He should also be requested to 
provide more specific details of his 
claimed stressors.  

2.  The RO must make a specific finding as 
to whether or not the veteran engaged in 
combat activity with the enemy and whether 
or not a claimed stressor is related to 
such combat.  If the RO finds that the 
veteran did not have combat service or a 
claimed stressor related to such combat, 
the RO should attempt to verify the 
veteran's alleged stressors through the 
U.S. Army and Joint Services Environmental 
Support Group (USASCRUR).   
 
3.  The RO should take the appropriate 
steps to secure copies of all VA and non-VA 
outpatient and hospital treatment records, 
if any, which relate to treatment of the 
veteran's claimed post-traumatic stress 
disorder, and which are not already of 
record.  

4.  After the above records have been 
secured, the RO should schedule the veteran 
for a VA psychiatric examination.  The RO 
must provide the examiner with a list of 
all stressors deemed verified.  All 
necessary tests and studies should be 
accomplished, including any psychological 
testing deemed necessary to confirm stress 
symptoms.  All clinical manifestations 
should be reported in detail.  A diagnosis 
of post-traumatic stress disorder should be 
confirmed or ruled out in accordance with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS IV.  If post-traumatic 
stress disorder is diagnosed, the 
stressor(s) supporting the diagnosis should 
be specifically identified.  The claims 
folder must be made available to the 
examiner, and reviewed prior to the 
examination.  The rationale for all 
opinions expressed should also be provided.

5.  Then, the RO should readjudicate the 
veteran's claims, to include entitlement to 
an increased rating for a right wrist 
disability, with consideration of all 
additional evidence received since the 
February 1998 statement of the case.  

6.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status, to include entitlement to 
an increased rating for a right wrist 
disability, and inform the veteran of any 
issue with respect to which further action 
is required to perfect an appeal.  The 
supplemental statement of the case should 
describe all newly submitted evidence since 
the February 1998 statement of the case.  
The veteran should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 


